DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 08/06/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of CH 551541 was provided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "6" have both been used to designate the secondary shell element (see Fig. 1b). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both the diagonal bars and the secondary shell element (see Fig. 1a and 1b).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 4.  


Specification
The disclosure is objected to because of the following informalities: Figs. 4a, 4b, and 4c are not included in the listing of figures on pages 2-3 of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 recites “in a special case.” It is unclear as to what set of criteria would qualify a cuboid to constitute as “a cuboid in a special case.” Therefore, the scope of the claim is indefinite.
	Claim 15 appears to define a module that forms a double shell area covering structure. However, the second paragraph of the claim makes it unclear whether adjacent area-covering structure modules are required by the claim. 
	Claim 15 also recites “and, in addition to a multiaxial removal of plate and disc loads, also serving to accommodate installations and to temporarily accommodate and move furnishings and fittings between said secondary shell elements.” It is unclear as what element is being further defined by that clause.
Claim 15 recites the limitation "said secondary shell elements of adjacent area-covering structure modules" in lines 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said shell elements" in line 2 of the claim. It is unclear if shell elements refers to upper or lower secondary shell elements or primary shell previously defined in claim 15.
Claim 17 recites the limitation "said secondary shell elements" in lines 2 and 6 of the claim. It is unclear if said secondary shell elements refers to upper or lower secondary shell elements previously defined in claim 15.
Claim 17 recites “an appropriate size.” It is unclear as to what characteristic would qualify as “appropriate.” Therefore, the scope of the claim is indefinite.
Claim 18 recites the limitation "said secondary shell elements" in lines 2 and 4 of the claim. It is unclear if said secondary shell elements refers to upper or lower secondary shell elements previously defined in claim 15.

Claim 19 recites “statically required number.” It is unclear as to what quantitative number would constitute as a statically required number. Therefore, the scope of the claim is indefinite.
Claim 20 recites the limitation "said secondary shell elements" in line 3 of the claim. It is unclear if said secondary shell elements refers to upper or lower secondary shell elements previously defined in claim 15.
Claim 20 recites the limitation "said bars" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites that said primary shell supporting structure is supported at any desired, sensibleApplication No. PCT/EP2018/000066 Prel. Amdt. dated August 2, 2019locations. It is unclear as to what would constitute as a “sensible location.” Therefore, the scope of the claim is indefinite. 
Claim 21 recites the limitation "said secondary shell elements" in line 5 of the claim. It is unclear if said secondary shell elements refers to upper or lower secondary shell elements previously defined in claim 15.
Claim 23 recites the limitation "said secondary shell elements" in line 2 of the claim. It is unclear if said secondary shell elements refers to upper or lower secondary shell elements previously defined in claim 15.
Claim 26 recites the limitation "said secondary shell elements" in lines 2 and 4 of the claim. It is unclear if said secondary shell elements refers to upper or lower secondary shell elements previously defined in claim 15.
Claim 27 recites the limitation "said secondary shell elements" in line 2 of the claim. It is unclear if said secondary shell elements refers to upper or lower secondary shell elements previously defined in claim 15.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 does not further limit claim 15. Instead, claim 16 merely provides an intended use for the module.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 15-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0226198 to Morgan (“Morgan”) in view of U.S. Patent No. 3,064,773 to Linecker (“Linecker”). All reference numerals and paragraph numbers are with respect to Morgan unless otherwise noted.
Regarding claim 15, Morgan discloses a double-shell area-covering structure module 1, comprising: a structure 1 forming a hexagonal convex polyhedron including six quadrilaterals and twelve edges and forming a cuboid of an orthogonal configuration having two opposite planes (horizontal upper and lower planes) formed as areas representing mutually spaced apart upper and lower secondary shell elements (exterior panels covering the module, par 0096) configured be used directly and without further load distribution or compensation layers; and crossbars 2 being fitted along four remaining edges forming a double-shell area-covering structure having connections 105b at corners of said upper and lower secondary shell elements with adjacent modules (Fig. 8), forming a primary shell supporting structure with a single-axis or double-axis truss effect having edges of said secondary shell elements of adjacent area-covering structure modules being adjacent one another and adapted to accommodate installations and to temporarily accommodate and move furnishings and fittings between said secondary shell elements  and removal of plate and disc loads. 
Morgan does not disclose supplemental statically required or functional diagonal rods to form an octagonal convex polyhedron.
Linecker discloses a double-shell area-covering structure module 1 having diagonal rods 16 on opposing outer faces for added bracing. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Morgan to have diagonal rods on its opposed faces as taught by Linecker to provide the predictable result of providing added bracing. The resulting structure with the opposed diagonal rods would form the claimed octagonal convex polyhedron.
Regarding claim 16, Morgan in view of Linecker discloses that said upper or lower secondary shell elements are configured to be used as floors, ceilings or wall surfaces.
Regarding claim 17, Morgan in view of Linecker does not disclose that said upper or lower secondary shell elements have a connecting pocket in each respective corner, said connecting pockets being open at a top or a bottom or at a top and a bottom, having an 
Linecker further discloses upper or lower secondary shell elements 14 that have a connecting pocket (pocket into which members 15 and 16 are received) in each respective corner, said connecting pockets being open at a bottom, having a size for connecting various area-covering structure modules to each other and having stable and mechanically loadable edges at least on outer vertical surfaces of said upper or lower secondary shell elements.  All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. The pockets would provide an additional wall that can brace against the crossbars.
Regarding claim 18, Morgan in view of Linecker does not disclose that said upper or lower secondary shell elements have connection pieces in each respective corner, said connection pieces being formed from angular surfaces each projecting in a direction of a gap between said upper or lower secondary shell elements.  
Linecker further discloses upper or lower secondary shell elements 14 have connection pieces (portion of 14 extending toward elements 15 and 16) in each respective corner, said connection pieces being formed from angular surfaces each projecting in a direction of a gap between said upper or lower secondary shell elements.  All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be 
Regarding claim 19, Morgan in view of Linecker discloses filler bars are formed from said crossbars 2 disposed at 90 degrees or approximately 90 degrees relative to said upper or lower secondary shell elements and from diagonal bars in a statically required number and configuration for taking up transverse shell forces. 
Regarding claim 20, Morgan in view of Linecker discloses sub frames 105 to be inserted in said space between said upper or lower secondary shell elements and taking on a function of bars. 
Regarding claim 21, Morgan in view of Linecker discloses module nodes (see Fig. 8) on which the double-shell area-covering structure forming said primary shell supporting structure is capable of being supported at a desired Prel. Amdt. dated August 2, 2019 location, and linear supports, walls or individual supports at corners of said upper or lower secondary shell elements. 
Regarding claim 26, Morgan in view of Linecker discloses rails 105 disposed in said space between said secondary shell Page 6 of 8Docket No. KUK-19-01elements for storage containers being accessible through one or several openings in one of said upper or lower secondary shell elements and movable on said rails over an area of said primary shell supporting structure.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Linecker as applied to claim 15 above, and further in view of U.S. Patent No. 3,389,513 to Ruggles (“Ruggles”).
Regarding claim 22, Morgan in view of Linecker further discloses adjacent module nodes, but does not disclose supports not disposed directly at said module nodes, and additional cross beams, diagonal struts leading to upper module corners or reinforcements of said lower secondary shell elements deflecting a support load onto said adjacent module nodes.  

All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Adding support centrally would allow for areas under the module perimeter to be unobstructed.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Linecker as applied to claim 15 above, and further in view of U.S. Publication No. 2003/0014928 to Kerney (“Kerney”).
Regarding claim 23, Morgan in view of Linecker does not disclose that said upper or lower secondary shell elements are trapezoidal for construction of non-linearly edged double-shell area-covering structures forming said primary shell supporting structures.
Kerney discloses a module wherein upper or lower secondary shell elements (Kerney 117) are trapezoidal for construction of non-linearly edged double-shell area-covering structures forming said primary shell supporting structures.
It would have been an obvious matter of design choice to modify the upper or lower secondary shell elements to have a trapezoidal shape as taught by Kerney since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Providing a trapezoidal upper or lower secondary shell element would provide a shape to fit a desired design. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Linecker as applied to claim 15 above, and further in view of FR 776374 to Veyrier (“Veyrier”).
Regarding claim 24, Morgan in view of Linecker does not disclose pyramid-shaped truncated modules for production of said primary shell supporting structures having a two-axis curve.
Veyrier discloses pyramid-shaped truncated modules (Veyrier Figs. 5 and 6) for production of said primary shell supporting structures having a two-axis curve.
It would have been an obvious matter of design choice to modify module to have a pyramid shape as taught by Kerney since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Providing a pyramid shape would provide a shape to fit a desired design. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Linecker as applied to claim 15 above, and further in view of DE 812466 to Kroher (“Kroher”).
Regarding claim 25, Morgan in view of Linecker does not disclose orthogonal modules with spacer plates, adapter wedges and wedge discs adapted to an intended curve for construction of bends in double-shell area-covering structures forming said primary shell supporting structures. 

All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art alone or in obvious combination absent hindsight discloses applicant’s invention of an area-cover structure module comprising inter alia upper or lower secondary shell elements that are at least partially equipped with circumferential frames formed of angle profiles and plates disposed on lower horizontal legs of said angle profiles, said plates having recesses in corners for forming connecting pockets or additionally disposed connection pieces of suitable materials being removably inserted, and said plates having lateral edges inserted in pressure contact with vertical angles of said lower horizontal legs of said angle profiles to ensure a pane effect.
While the prior art to Nichtnennung in Fig. 6 (DE-2522037) discloses a module comprising upper or lower secondary shell elements that are at least partially equipped with circumferential frames (Nichtnennung vertical side walls PS) formed of angle profiles and plates 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633